                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            CASE NO. 3:20-CV-463-DCK

 SHAWNA FLORENCE,                                      )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 ANDREW M. SAUL,                                       )
 Commissioner of Social Security,                      )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Consent Motion For

Remand” (Document No. 16) filed June 17, 2021. The parties have consented to Magistrate Judge

jurisdiction pursuant to 28 U.S.C. § 636(c), and immediate review is appropriate. Having carefully

considered the motion and the record, the undersigned will grant the motion.

         Noting Plaintiff’s consent, the undersigned will remand this action for further

administrative proceedings, pursuant to sentence four of 42 U.S.C. § 405(g). See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

         IT IS, THEREFORE, ORDERED that Defendant’s “Consent Motion For Remand”

(Document No. 16) is GRANTED.


                                       Signed: June 18, 2021
